The opinion of the court was delivered by


Mr. Justice Huger.

Formerly, seals appear to have been regarded with more respect than they are at present. 'When the art of writing was confined to a few, seals were used to designate persons; but now that writing has become common, the person is identified by the hand writing, and seals are seldom used but to give character to the instrument. There appears to be no reason why the official act of a magistrate should be under seal, as it derives its character from the law which prescribes it. Should a statute prescribe a seal, it must be followed; but where no such re- uisite is prescribed, it is unnecessary: (1 hitty, Crim. Law 38.) The motion therefore must be dismissed.
JVott, Johnson, Gantt, Richardson, Justice concurred»